Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 10/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments about the 35 U.S.C. 101 filed 10/14/2022 have been fully considered but they are not persuasive.  The Applicant argues that the claims are patent eligible under the second prong of USPTO step 2A. even if they do recite an abstract idea (page 15, second paragraph).  However, the Examiner does not agree since the claims do not recites any improvement to other technology, further no practical application. Further, the Applicant alleges that the currently amended independent claims integrate any recited abstract ideas into a practical application as they improve the functioning of a computer systems that implement a distributed digital ledger transaction network.  The Examiner does not agree since the claims do not improve the functioning of a computer systems that implement a distributed digital ledger transaction network.  For instance, Uhr et al. discloses all limitations of claim (see rejection below) so there are not any improve.  Applicant argues the specification explains the invention is efficient and flexible but the claims do not recite any limitations that reciting flexible and efficient.  Furthermore, the Applicant alleges that the claimed invention enable a computer node participating in a distributed digital ledger transaction network to avoid string unnecessary amount of data by configuring a storage management rule for the compute node in accordance with it needs.  Examiner does not agree with Applicant’s arguments since Uhr et al. discloses all limitation of claimed invention, therefore, there are no improvement with conventional system. Accordingly, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 16-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Uhr et al. (U.S. Pat. 10.848.319 B2).
With respect to claims 1, 11 and 17, Uhr et al.discloses a method comprising: 
generating an authenticated data structure of a distributed digital ledger transaction network (i.e., “ a method for issuing one or more certificates based on a blockchain network, including steps of: (a) an authentication-supporting server, if personal information on a specific user for issuing a specific certificate of the specific user among the certificates is acquired from a user device, performing (i) a process of instructing the user device to generate a public key and a private key of the specific user and transmit the public key to the authentication supporting server, (ii) a process of storing the specific certificate including the public key such that the specific certificate corresponds to the personal information, and (iii) a process of determining whether one of current anchoring conditions for registering a specific transaction in the blockchain network is satisfied,”(col. 4, lines 5-20 )), the authenticated data structure comprising a data tree storing data within a plurality of nodes (i.e., “the authentication-supporting server, if said one of the current anchoring conditions is satisfied, performing a process of generating a specific root hash value by applying a Merkle tree operation to each of leaf nodes respectively including each of hash values of each of the certificates stored after the previous anchoring condition is satisfied;”(col. 9, lines 55-62)); 
determining a first configurable storage management rule for a computer node of the distributed digital ledger transaction network that is different than a second configurable storage management rule for at least one other computer node of the distributed digital ledger transaction network (i.e., “the authentication-supporting server manages  specific root hash identification information which is information used for identifying the specific root hash value, and (ii) specific node index information which is information on (ii-1) each of locations of each of the leaf nodes including each of the hash values of each of the certificates and (ii-2) each of the hash values of each of the certificates.” (col. 5, lines 50-57) and each has hash values of each of the certification and it is different and i.e., “ the method may be performed by the authentication-supporting server 2000 or another server of a different configuration. Further, the authentication-supporting server 2000 may be servers corresponding to each of nodes of the blockchain network 400, or may be a server managing each of the node of the blockchain network 400, or may be a transaction server.”(col. 18, lines 65-57 and col. 19, lines 1-5)); 
maintaining the authenticated data structure at the computer node based on the first configurable storage management rule, wherein the authenticated data structure is maintained at the computer node based on the first configurable storage management rule differently than the authenticated data structure is maintained on the at least one other computer node in accordance with the second configurable storage management rule (i.e., “ the method may be performed by the authentication-supporting server 2000 or another server of a different configuration. Further, the authentication-supporting server 2000 may be servers corresponding to each of nodes of the blockchain network 400, or may be a server managing each of the node of the blockchain network 400, or may be a transaction server.”(col. 18, lines 65-57 and col. 19, lines 1-5) and “ under a condition that said one of the current anchoring conditions is satisfied, a process of generating a specific root hash value by applying a Merkle tree operation to each of leaf nodes respectively including each of hash values of each of the certificates stored after the previous anchoring condition is satisfied, (V) one of (V-1) a process of storing the specific transaction including the specific root hash value in a distributed database on the blockchain network, and (V-2) a process of instructing at least one of blockchain nodes in the blockchain network to store the specific transaction in the distributed database”(claim 15) and “ under a condition that the specific root hash value for reference is determined as different from the specific root hash value for comparison, is configured to compare (i) each of hash values for reference included in each of the leaf nodes corresponding to the specific root hash value for reference, and (ii) each of hash values for comparison included in each of the leaf nodes corresponding to the specific root hash value for comparison”(claim 18)); and 
performing a role of the computer node within the distributed digital ledger transaction network utilizing the authenticated data structure maintained at the computer node based on the first configurable storage management rule (i.e., “ the certificate-managing server, if said one of the current anchoring conditions is satisfied, performing a process of generating a specific root hash value by applying a Merkle tree operation to each of leaf nodes respectively including each of hash values of each of the certificates stored after the previous anchoring condition is satisfied; and (c) the certificate-managing server performing (i) one of (i-1) a process of storing the specific transaction including the specific root hash value in a distributed database on the blockchain network, and (i-2) a process of instructing at least one of blockchain nodes in the blockchain network to store the specific transaction in the distributed database, and (ii) a process of acquiring a specific transaction ID representing a location of the specific transaction on the distributed database.”(col. 6, lines 16-30)).
With respect to claim 9, Uhr et al. discloses wherein determining the first configurable storage management rule for the computer node comprises determining the first configurable storage management rule based on at least one of the role of the computer node within the distributed digital ledger transaction network (i.e., “compares (i) a specific hash value for reference included in a leaf node, of the specific user, among the leaf nodes corresponding to the specific root hash value for reference and (ii) a specific hash value for comparison included, in a leaf node, of the specific user, among the leaf nodes corresponding to the specific root hash value for comparison, to thereby confirm the validity of the specific certificate” (col. 5, lines 1-10)), one or more user preferences received via the computer node, or storage capabilities of the computer node (i.e., “compares (i) a specific hash value for reference included in a leaf node, of the specific user, among the leaf nodes corresponding to the specific root hash value for reference and (ii) a specific hash value for comparison included, in a leaf node, of the specific user, among the leaf nodes corresponding to the specific root hash value for comparison, to thereby confirm the validity of the specific certificate” (col. 5, lines 1-10)).
With respect to claim 10, Uhr et al. discloses further comprising: determining a third configurable storage management rule for the computer node of the distributed digital ledger transaction network that is different than the first configurable storage management rule and the second configurable storage management based on a change in user preferences for the computer node or a change in storage capacity of the computer node (i.e., “ the method may be performed by the authentication-supporting server 2000 or another server of a different configuration. Further, the authentication-supporting server 2000 may be servers corresponding to each of nodes of the blockchain network 400, or may be a server managing each of the node of the blockchain network 400, or may be a transaction server.”(col. 18, lines 65-57 and col. 19, lines 1-5) and maintaining the authenticated data structure at the computer node based on the third configurable storage management rule (i.e., “ under a condition that said one of the current anchoring conditions is satisfied, a process of generating a specific root hash value by applying a Merkle tree operation to each of leaf nodes respectively including each of hash values of each of the certificates stored after the previous anchoring condition is satisfied, (V) one of (V-1) a process of storing the specific transaction including the specific root hash value in a distributed database on the blockchain network, and (V-2) a process of instructing at least one of blockchain nodes in the blockchain network to store the specific transaction in the distributed database”(claim 15)).  
With respect to claim 16, Uhr et al. discloses further  wherein associating the one or more nodes of the state tree component with the one or more nodes of the state tree comprises associating the one or more nodes of the state tree component to the one or more nodes of the state tree that correspond to user accounts that remain unchanged after the change in state (“(a) a certificate-managing server, if a registration request including identification information on a specific user and a public key of the specific user is acquired, wherein an issuance-requesting server transmits to a user device a key-generating signal instructing creation of the public key and a private key of the specific user in response to personal information on the specific user transmitted, from the user device and wherein the issuance-requesting server generates the registration request by referring to the specific identification information on the specific user corresponding to the personal information and the public key sent from the user device,” (col. 5, line 60-67 and col. 6, lines 1-5)).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite a series for distributed digital ledger transaction. Thus the claims are directed to a statutory category, because a series of distributed digital ledger transaction (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite generating an authenticated data structure of a distributed digital ledger transaction network, determining a first configurable storage manage rue for a computer node of the distributed digital ledger transaction network that is different than a second configurable storage management rule for at least one other computer node of the distributed digital ledger transaction network and maintaining the authenticated data structure at the computer node based on the configuration storage management rule.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to distribute digital ledger transaction.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions method and system for distributed digital ledger transaction. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and system for distributed digital ledger transaction.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
Allowable Subject Matter
Claims 2-4, 12-13  and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  wherein: determining the first configurable storage management rule for the computer node comprises determining a data storage deletion rule for deleting completed subtrees of the data tree; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises: determining that a subtree of the data tree is complete, the subtree comprising a subtree root node and a plurality of child nodes; and deleting the plurality of child nodes of the subtree based on the data storage deletion rule; wherein: the authenticated data structure further comprises a database, and nodes of the data tree are mapped to entries in the database; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises deleting a plurality of entries in the database that correspond to the plurality of child nodes of the subtree based on the data storage deletion rule; wherein generating the authenticated data structure comprising the data tree comprises generating a transaction data structure comprising a transaction tree that includes nodes storing data representative of transactions executed across the distributed digital ledger transaction network.  
Claims 5, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein generating the authenticated data structure comprising the data tree comprises generating a state data structure comprising a state tree that includes nodes storing data representative of user accounts of the distributed digital ledger transaction network; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises: determining a change in state of the distributed digital ledger transaction network; and overwriting the state tree of the state data structure with a subsequent state tree based on determining the change in state.  
Claims 6-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed 
 wherein: generating the authenticated data structure comprising the data tree comprises generating a state data structure comprising a state tree that includes nodes storing data representative of user accounts of the distributed digital ledger transaction network; and maintaining the authenticated data structure at the computer node based on the first configuration storage management rule comprises: determining a change in state of the distributed digital ledger transaction network that corresponds to changes to one or more user accounts of the distributed digital ledger transaction network; generating a state tree component comprising one or more nodes that reflect the changes to the one or more user accounts based on the change in state; and associating the one or more nodes of the state tree component with one or more nodes of the state tree; wherein associating the one or more nodes of the state tree component with the one or more nodes of the state tree comprises associating the one or more nodes of the state tree component to the one or more nodes of the state tree that correspond to user accounts that remain unchanged after the change in state; maintaining the authenticated data structure at the computer node based on the first configuration storage management rule further comprises deleting at least one node of the state tree that corresponds to a user account that changed with the change in state.  
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Winer et al. discloses Transference Tracking, U.S. Pub. No. 2019/0188706 A1.
The patent to Bugwadia et al. disclose Automated network Device Configuration and Network Deployment, U.S. Pat. No. 8,966,018 B2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             December 13, 2022